Habites, J.
The appellants contend that nnder the decision in Young v. Miner, 141 Wis. 501, 124 N. W. 660, referred to in the statement of facts, the judgment in this action must be reversed. The respondents insist that Jasper Haller was a necessary and indispensable party to the action, without whose presence judgment could not he rendered in plaintiffs’ favor, and that the judgment therefore was right.
If Jacob and Albert To-ung did not convey to Lybrand all their interest in the south eighty-acre tract by the deed executed February 25, 1899, then Haller did not convey all of his interest in the north eighty-acre tract by his deed to Ly-brand executed on the same day. Both deeds were given to the mortgagee at the same time and under the same circumstances and as part of the same transaction, and the evidence so far given shows that, if one of the grantors has the right to have his deed in effect declared a- mortgage, all have. Before this action was tried Haller conveyed his interest in the premises to the plaintiff Jesse Young. If that interest was an equity of redemption it might be conveyed. The plaintiffs are standing on that conveyance, and must stand on it, because if Haller parted with his equity of redemption it is manifest that the plaintiffs have no cause of action. This being the situation, it is not apparent how Haller is a necessary or even a proper party to the action. For the reasons stated in Young v. Miner, supra, the judgment must be reversed.
By the Court. — Judgment reversed, and cause remanded for a new trial.